Per Curiam.
We have fully reviewed the record, transcripts and briefs in this matter. We find nothing that supports the argument that, under the facts of this case, the trial court abused its discretion in dismissing the named defendant’s cross complaint for his failure to appear and prosecute and for his failure to present evidence after being given an opportunity to do so. Nor do we find support for the argument that the trial court abused its discretion in refusing to open the dismissal. Levy v. Levy, 14 Conn. App. 801, 802, 539 A.2d 1042, cert. denied, 208 Conn. 803, 545 A.2d 1100 (1988).
There is no error.